

Exhibit 10.49


AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the "Amendment") is effective as of
April 29, 2013 (the "Effective Date"), by and between FIDELITY NATIONAL
INFORMATION SERVICES, INC., a Georgia corporation (the "Company"), and KIRK T.
LARSEN (the "Employee") and amends that certain Employment Agreement dated as of
March 7, 2013 (the “Agreement”). In consideration of the mutual covenants and
agreements set forth herein, the parties agree as follows:
1.The first sentence of Section 2 of the Agreement is deleted and the following
is inserted in lieu thereof: “Subject to the terms and conditions of this
Agreement, Company employees Employee to serve as Corporate Executive Vice
President, Finance and Treasurer, or in such other capacity as may be mutually
agreed by the parties.”
IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the date first set forth above.


FIDELITY NATIONAL INFORMATION
SERVICES, INC.




By:/s/James W. Woodall                    /s/ Kirk T. Larsen             
Name:     James W. Woodall                    Kirk T. Larsen
Title: Chief Finance Officer







1



